DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-15 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 11 and 15-16 of U.S. Patent No. 11209880. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed substantially the same subject matter involving individually control power supply to each components in a semiconductor device by connecting each components to individual switch.
Instant Application
Patent
2. (New) A semiconductor device comprising: first to fifth memory circuits; first to fourth switches; and a CPU, the CPU comprising the first memory circuit and the second memory circuit, wherein the first switch, the second switch, the third switch, and the fourth switch are electrically connected to a controller via a power supply line, wherein the second switch is electrically connected to the third memory circuit, wherein the third switch is electrically connected to the fourth memory circuit; and wherein the fourth switch is electrically connected to the fifth memory circuit.
1. A semiconductor device comprising: a switch; a second switch electrically connected to a third memory circuit; a third switch electrically connected to an image processing circuit, the image processing circuit comprising a fourth memory circuit; a fourth switch electrically connected to a fifth memory circuit; and a CPU, the CPU comprising a first memory circuit and a second memory circuit, wherein the CPU is electrically connected to the switch, wherein the switch is configured to control supply or stop of a power supply voltage to the CPU, wherein the second memory circuit is configured to retain data before the supply of the power supply voltage to the CPU is stopped, wherein the first memory circuit is configured to retain the data after the supply of the power supply voltage to the CPU is started, and wherein the switch, the second switch, the third switch, and the fourth switch are electrically connected to a controller via a power supply line.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sasaki et al. (hereinafter Sasaki) (US 20080239780 A1), in view of Koyama et al. (hereinafter Koyama) (US 20110176357 A1), and further in view of Ingels et al. (hereinafter Ingels) (US 20110245988 A1)1.
As to claim 2, Sasaki teaches a semiconductor device comprising: 
fifth memory circuit [FIG. 2: RAM]; 
first to fourth switches [FIG.2: SW1-SW4]; and a CPU [FIG.2: CPU], wherein the fourth switch is electrically connected to the fifth memory circuit [FIG. 2: SW2 is connected to RAM]; and 
a controller [FIG. 2: SYSC].
Sasaki does not teach first to fourth memory circuits; the CPU comprising the first memory circuit and the second memory circuit, wherein the first switch, the second switch, the third switch, and the fourth switch are electrically connected to a controller via a power supply line, wherein the second switch is electrically connected to the third memory circuit, wherein the third switch is electrically connected to the fourth memory circuit.
Koyama teaches a semiconductor device including a CPU [FIG. 17], wherein the CPU includes a first memory circuit and a second memory circuit [FIG. 1B] [0096: “a signal processing circuit 150 illustrated in FIG. 1B includes…a memory device 153, a memory 154…”]. Koyama further teaches connecting switches to memory elements to control power supply [FIG.6].
Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to incorporate the teaching of deploying memory device in a signal processing circuit as suggested in Koyama into Sasaki to implement the CPU and DSP. One having ordinary skill in the art would have been motivated to make such modification to improve management of power consumption in the semiconductor device.
Therefore, Sasaki in view of Koyama teaches a third memory and a fourth memory included in the DSP, wherein the second switch is electrically connected to the third memory circuit, wherein the third switch is electrically connected to the fourth memory circuit.
Ingels teaches that a first switch, a second switch, a third switch, and a fourth switch are electrically connected to a controller via a power supply line [FIG. 1: switches 131-138 and PROC are connected to input power IN-A and IN-B.] [the switches are electrically connected to the PROC via a power supply line.].
Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to incorporate the teaching of supplying power to switches and controller from the same power supply as suggested in Ingels into Sasaki in the same field of endeavor. One having ordinary skill in the art would have motivated to make such modification to use existing  power supply to supply power to other components in the device.
As to claim 3, Sasaki teaches wherein the first switch is configured to control supply or stop of a power supply voltage to the CPU [0095: “The functional blocks that need not be constantly operated are provided with power switches Sw1 to Sw5 for supplying power and interrupting this power supply. For example, a functional block forming the operation part CPU is provided with a power switch Sw1…”].
As to claim 4, Koyama teaches wherein the second memory circuit is configured to retain data before the supply of the power supply voltage to the CPU is stopped [0467: “in the case where selection is made so that data is held in the capacitor, the data is written into the capacitor, and the supply of the power supply voltage the memory element in the register 906 can be stopped.”].
As to claim 5, Koyama teaches wherein the first memory circuit is configured to retain the data after the supply of the power supply voltage to the CPU is started [0467: “where selection is made so that data is held in the phase-inversion element, power supply voltage is supplied to the memory element in the register 906.”].
As to claim 6, Sasaki teaches the semiconductor device according to claim 2, further comprising an output device and an input device [0093: “In the I/O region IOR, the following are formed: an input/output circuit for exchanging data between the circuits formed in the core region CR and a source external to the semiconductor chip CHP”], wherein the controller is configured to control the first switch, the second switch, the third switch, and the fourth switch [0096: “The system controller SYSC has a function of controlling the power switch controllers SWC1 to SWC5, and the power switch controllers SWC1 to SWC5 have a function of controlling turn-on/off of the power switches SW1 to SW5.”].
As to claim 7, Sasaki in view of Koyama teaches wherein the fifth memory circuit is electrically connected to the CPU [FIG. 2: CPU is connected to RAM], wherein the third memory circuit is electrically connected to the fourth memory circuit [FIG. 1B: memory 153 is electrically connected to memory 154], and wherein the third memory circuit is electrically connected to the output device [0093: “In the I/O region IOR, the following are formed: an input/output circuit for exchanging data between the circuits formed in the core region CR and a source external to the semiconductor chip CHP”].
As to claim 8, Sasaki in view of Koyama teaches the semiconductor device according to claim 2, further comprising an output device and an input device [0093: “In the I/O region IOR, the following are formed: an input/output circuit for exchanging data between the circuits formed in the core region CR and a source external to the semiconductor chip CHP”], wherein the second memory circuit comprises a transistor including an oxide semiconductor in a channel region [0120: “a transistor including an oxide semiconductor in a channel formation region is used for…”].
As to claim 9, Sasaki in view of Koyama wherein a two-way communication is present between the fifth memory circuit and the CPU [FIG. 2: by-direction communication between CPU and RAM], and wherein a one-way communication is present between the third memory circuit and the output device [FIG. 6].
As to claims 10-15, they relate to device claims comprising the similar subject matters claimed on claims 2-6 and 8-9. Therefore, they are rejected under the same reasons applied to claims 2-6 and 8-9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sasaki and Koyam were cited the IDS filed on 03/01/2021.